Case 0:21-cv-61132-XXXX Document 1 Entered on FLSD Docket 05/28/2021 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                   BROWARD DIVISION
                                        Case No.:

   JARED LERNER,

          Plaintiff,

   v.

   UNITED STATES OF AMERICA,

         Defendant.
   _____________________________________/


                                  COMPLAINT FOR DAMAGES

         1.      Plaintiff, JARED LERNER, by and through his undersigned counsel, sues the

  Defendant, UNITED STATES OF AMERICA, pursuant to the Federal Tort Claims Act, 28

  U.S.C. §§ 2671-2680, seeks compensatory damages from Defendant, UNITED STATES OF

  AMERICA’s, negligence and other wrongful acts, that resulted in Plaintiff’s injury and damages.

                                      COMPLAINT FOR DAMAGES

         2.      This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

  1331, in that this action arises under the laws of the United States of America and is premised on

  the acts and omissions of the Defendant acting under color of federal law. This Court further has

  subject matter jurisdiction over this matter pursuant to 28 U.S.C. § 1346(b), in that this is a claim

  against the Defendant, UNITED STATES OF AMERICA, for money damages, accruing on or

  after June 6, 2019 for personal injuries caused to Plaintiff, JARED LERNER, as a direct and

  proximate result of the negligent and wrongful acts and/or omissions of SAMANTHA PADGET,

  an employee, officer, agent, representative and/r apparent agent of the UNTIED STATES OF

  AMERICA while acting within the course and scope of her office or employment/agency, under
Case 0:21-cv-61132-XXXX Document 1 Entered on FLSD Docket 05/28/2021 Page 2 of 5




  the circumstances where the Defendant, UNITED STATES OF AMERICA, if a private person,

  would be liable to Plaintiff.

          3.       Jurisdiction founded upon federal law is proper, in that this action is premised upon

  federal causes of action under the Federal Tort Claims Act (hereinafter “FTCA”), 28 U.S.C. §

  2671, et. seq.

          4.       Pursuant to the FTCA, 28 U.S.C. § 2671, et. seq., on June 28, 2019 Plaintiff,

  JARED LERNER, presented his FTCA administrative claim to the appropriate federal agency, the

  Bureau of Alcohol, Tobacco, Firearms & Explosives (hereinafter “ATF).

          5.       This action is timely pursuant to 28 U.S.C.§ 2401(b), in that it was presented to the

  appropriate Federal agency within two years after the claim accrued.

          6.       Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and 1391 (c), as

  Defendant does business in this judicial district and the events or omissions giving rise to the

  claims occurred in this judicial district.

                                                PARTIES

          7.       On June 6, 2019 and at all times material hereto, Plaintiff, JARED LERNER, was

  a resident of Broward County, Florida.

          8.       At all times material hereto, SAMANTHA PADGET, was acting in her official

  capacity on behalf of ATF, in service of the UNITED STATES OF AMERICA Government.

          9.       Defendant, UNITED STATES OF AMERICA, is subject to suit for the personal

  injuries caused to Plaintiff, JARED LERNER, as a result of the negligent and wrongful acts

  and/or omissions of its employee, SAMANTHA PADGET, while acting within the course and

  scope of her office or employment with the UNITED STATES OF AMERICA, under the

  circumstance where the Defendant, UNITED STATES OF AMERICA, if a private person,
Case 0:21-cv-61132-XXXX Document 1 Entered on FLSD Docket 05/28/2021 Page 3 of 5




  would be liable to Plaintiff, JARED LERNER, pursuant to FTCA.

         10.     At all times material hereto, Defendant, UNITED STATES OF AMERICA, was

  responsible for the hiring, retention, supervision, training, and coordination of its employees,

  officers, and/or agents, including but not limited to, SAMANTHA PADGET, who were acting

  on behalf of ATF in an official capacity.

         11.     At all times material hereto, Defendant, UNITED STATES OF AMERICA, is

  vicariously liable for the negligence of its employee, agent, apparent agent, servant, and/or

  representative, SAMANTHA PADGET, pursuant to the doctrine of respondeat superior.

                                   FACTUAL ALLEGATIONS

         12.     On or about June 6, 2019, at approximately 9:28 PM, employee, officer, agent,

  apparent agent, servant, and/or representative of the Defendant, UNITED STATES OF

  AMERICA, SAMANTHA PADGET, while acting within the course and scope of her office,

  agency, and/or employment with the Defendant, UNITED STATES OF AMERICA, operated a

  2015 Chrysler motor vehicle, VIN 1C4RJFAG6FC672641, traveling westbound on West

  Hallandale Beach Boulevard, in Hallandale Beach, Broward County, Florida.

         13.     At the above time and place, SAMANTHA PADGET, negligently operated and/or

  maintained the motor vehicle which she was driving, as to collide with the motor vehicle in which

  Plaintiff, JARED LERNER, was operating (hereinafter “the incident”).

         14.     As a result of the incident, Plaintiff, JARED LERNER, sustained serious

  permanent injuries.

   COUNT I – NEGLIGENCE AGAINST UNITED STATES OF AMERICA (VICARIOUS
                              LIABILITY)

         The Plaintiff, JARED LERNER, re-affirms and re-alleges each of the allegations

  contained in paragraphs 1 through 14, as if they were fully and completely set forth herein, and
Case 0:21-cv-61132-XXXX Document 1 Entered on FLSD Docket 05/28/2021 Page 4 of 5




  further would allege as follows:

            15.      That at all times material hereto while driving the aforementioned 2015 Chrysler

  motor vehicle while acting within the course and scope of her office, agency, and/or employment

  with the Defendant, UNITED STATES OF AMERICA, SAMANTHA PADGET did so operate

  the motor vehicle in a negligent manner which caused the incident.

            16.      As the employer, principal, and/or master of SAMANTHA PADGET, Defendant,

  UNITED STATES OF AMERICA, is vicariously liable for the negligence of SAMANTHA

  PADGET under the doctrine or respondeat superior.

            17.      As a direct and proximate result of the negligence of SAMANTHA PADGET, as

  plead herein, Plaintiff, JARED LERNER was injured in and around his body and extremities

  and/or aggravated a pre-existing condition; suffered pain therefrom; suffered physical handicap;

  suffered disfigurement; suffered mental pain and suffering; suffered the loss of income in the past

  and will do so in the future; suffered loss for the capacity for the enjoyment of life; and/or incurred

  medical expenses for the care and treatment of his injuries. Said injuries are permanent and are

  continuing in nature, and the Plaintiff will continue to suffer these losses and impairments in the

  future.

                                         PRAYER FOR RELIEF

            18.      WHEREFORE, Plaintiff, JARED LERNER, demands judgment against

  Defendant, UNITED STATES OF AMERICA, as follows:

                  a. The sum of $500,000.00;

                  b. Costs of suit;

                  c. Post-Judgment Interest;

                  d. Such other relief as the Court may deem just and proper.
Case 0:21-cv-61132-XXXX Document 1 Entered on FLSD Docket 05/28/2021 Page 5 of 5




                  .                   DEMAND TRIAL BY JURY

          Plaintiff, JARED LERNER, additionally demands a trial by jury for all issues and upon all

  matters so triable as a matter of right.

                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on May 28, 2021, I electronically filed the foregoing document

  with the Clerk of Court using CM/ECF. I also certify that the foregoing documents is being served

  this day on all counsel of record or pro se parties identified on the attached Service List in the

  manner specified, either via transmission of Notices of Electronic Filing generated by the CM/ECF

  or is some other authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.


                                             FENSTERSHEIB LAW GROUP, P.A.
                                             520 West Hallandale Beach Blvd.
                                             Hallandale Beach, Florida 33009
                                             Telephone: (954) 456-2488
                                             Facsimile: (954) 867-1844

                                             /s/ Jason R. Manocchio
                                             Jason R. Manocchio, Esquire
                                             Florida Bar No: 92477
                                             Primary: Jason@fenstersheib.com
                                             Secondary: jm-pleadings@fenstersheib.com
